 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5874 
 
AN ACT 
Making supplemental appropriations for the United States Patent and Trademark Office for the fiscal year ending September 30, 2010, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated for the fiscal year ending September 30, 2010, and for other purposes, namely: 
Department of Commerce United States Patent and Trademark Office For an additional amount for Salaries and Expenses of the United States Patent and Trademark Office, $129,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections assessed and collected pursuant to 15 U.S.C. 1113 and 35 U.S.C. 41 and 376 are received during fiscal year 2010, so as to result in a fiscal year 2010 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2010, should the total amount of offsetting fee collections be less than $2,016,000,000, this amount shall be reduced accordingly. Bureau of the Census Periodic Censuses and ProgramsOf funds made available under this heading by Public Law 111–117, $129,000,000 are hereby rescinded.  
This Act may be cited as the United States Patent and Trademark Office Supplemental Appropriations Act, 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
